IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                  May 21, 2008
                                 No. 07-40400
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

MARISOL LEIJA

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:06-CR-462-2


Before KING, DAVIS and CLEMENT, Circuit Judges.
PER CURIAM:*
      Marisol Leija appeals the sentence imposed following her guilty plea to
possession with intent to distribute marijuana. She argues that (1) the district
court erroneously assessed a two-point adjustment for reckless endangerment
during flight pursuant to U.S.S.G. § 3C1.2; (2) this circuit’s rulings since United
States v. Booker, 543 U.S. 220 (2005), have effectively reinstated the mandatory




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-40400

Sentencing Guidelines scheme; and (3) her sentence is unreasonable as a result
of an improper balancing of the 18 U.S.C. § 3553(a) factors.
      According to the presentence report, Leija engaged the police on a high-
speed pursuit through a residential area, resulting in the roll-over of the vehicle.
Insofar as she raises a “duress defense,” contending that her decision to flee was
reasonable, there is no suggestion that she was under an imminent threat of
harm at the time of her flight. Under these circumstances, Leija’s flight from the
police was not the type of conduct in which a reasonable person would engage,
and the district court’s finding that the enhancement was warranted was not
clearly erroneous. See United States v. Jimenez, 323 F.3d 320, 322-24 (5th Cir.
2003).
      Furthermore, Leija has not shown that our precedent has effectively
reinstated a mandatory guidelines regime, thereby rendering her sentence
unreasonable as a matter of law. See Gall v. United States, 128 S. Ct. 586, 594-
602 (2007); Kimbrough v. United States, 128 S. Ct. 558, 569-76 (2007). Leija also
has not shown that a sentence within the advisory guidelines range was
unreasonable. See Gall, 128 S. Ct. at 597; Rita v. United States, 127 S. Ct. 2456,
2462 (2007).
      AFFIRMED.




                                         2